SECURITIES AND EXCHANGE COMMISSION WASHINGTON DC 20549 FORM 6-K Report of Foreign Issuer Pursuant to rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 File No. 0-17140 For the month of September, 2010 Tomkins plc (Translation of registrant's name into English) East Putney House, 84 Upper Richmond Road, London SW15 2ST, United Kingdom (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F: Form 20-FX Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934: Yes NoX Exhibit Index Exhibit No. 1. Safe Harbour Statement 2. Holding(s) in Company Exhibit 1 This document may contain "forward-looking statements" within the meaning of Section 27A of the U.S. Securities Act of 1933 and Section 21E of the U.S. Securities Exchange Act of 1934 (the "Exchange Act"). When used in this document, the words "anticipate", "believe", "estimate", "assume", "could", "should", "expect" and similar expressions, as they relate to Tomkins or its management, are intended to identify such forward-looking statements. Such statements are based on management's good faith assumptions, anticipations, expectations and forecasts concerning Tomkins' future business plans, products, services, financial results, performance and future events and on information relevant to our businesses, industries and operating environments. Such forward-looking statements are subject to certain risks and uncertainties that could cause the actual results, performance or achievements of Tomkins to be materially different from any future results, performance or achievements that may be expressed or implied by such forward-looking statements. Such risks and uncertainties, include, among others, adverse changes or uncertainties in general economic conditions in the markets we serve, changes in laws or regulatory developments adverse to us (including environmental-related laws or regulations), difficulties we may face in maintaining necessary licenses or other governmental approvals, changes in the competitive position or introduction of new competitors or new competitive products, reduced demand for our products, loss of key customers or lack of acceptance of new products or services by Tomkins' targeted customers, difficulties in controlling our costs in correlation with the prices charged to our customers, increases in the cost of raw materials, difficulties in obtaining sufficient levels of supplies or equipment in a timely or cost-effective manner, loss of key distributors, product liability claims, inability to preserve proprietary interests in intellectual property, changes in business strategy, any management level or large-scale employee turnover, any major disruption in production at our key facilities, difficulties in raising sufficient capital on favourable terms, adverse changes in foreign exchange rates, embargoes, acts of terrorism or war, and various other factors. Should one or more of these risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those described herein. For more discussion of the risks affecting us, please refer to Item 3.D. in our latest Annual Report on Form 20-F filed with the U.S. Securities and Exchange Commission. These forward-looking statements represent our view only as of the date they are made, and we disclaim any obligation to update forward-looking statements contained herein, except as may be otherwise required by law. Exhibit 2 TR-1: NOTIFICATION OF MAJOR INTEREST IN SHARESi 1. Identity of the issuer or the underlying issuer of existing shares to which voting rights are attached:ii Tomkins plc 2 Reason for the notification (please tick the appropriate box or boxes): An acquisition or disposal of voting rights X An acquisition or disposal of qualifying financial instruments which may result in the acquisition of shares already issued to which voting rights are attached An acquisition or disposal of instruments with similar economic effect to qualifying financial instruments An event changing the breakdown of voting rights Other (please specify): 3. Full name of person(s) subject to the notification obligation:iii Deutsche Bank AG 4. Full name of shareholder(s) (if different from 3.):iv 5. Date of the transaction and date on which the threshold is crossed or reached: v 07/09/2010 6. Date on which issuer notified: 08/09/2010 7. Threshold(s) that is/are crossed or reached: vi, vii 4% 8. Notified details: A: Voting rights attached to shares viii, ix Class/type of shares if possible using the ISIN CODE Situation previous to the triggering transaction Resulting situation after the triggering transaction Number of Shares Number of Voting Rights Number of shares Number of voting rights % of voting rights x Direct xi Indirect xii Direct Indirect GB0008962655 4.022% 0.065% B: Qualifying Financial Instruments Resulting situation after the triggering transaction Type of financial instrument Expiration date xiii Exercise/ Conversion Period xiv Number of voting rights that may be acquired if the instrument is exercised/ converted. % of voting rights C: Financial Instruments with similar economic effect to Qualifying Financial Instruments xv, xvi Resulting situation after the triggering transaction Type of financial instrument Exercise price Expiration date xvii Exercise/ Conversion period xviii Number of voting rights instrument refers to % of voting rights xix, xx Nominal Delta Total (A+B+C) Number of voting rights Percentage of voting rights 4.087% 9. Chain of controlled undertakings through which the voting rights and/or the financial instruments are effectively held, if applicable: xxi Proxy Voting: 10. Name of the proxy holder: 11. Number of voting rights proxy holder will cease to hold: 12. Date on which proxy holder will cease to hold voting rights: 13. Additional information: 14. Contact name: Denise Burton Company Secretary Tomkins plc 15. Contact telephone number: +44 (0)20 8871 4544 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. By: Tomkins plc (Registrant) Date: 09 September, 2010 By: /s/ Denise Patricia Burton Name: Denise Patricia Burton Title: Company Secretary
